Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11-12, 22, 24, and 31-35 
Claims 1-6, 8, 11-12, 22, 24, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gurreri et al. (WO 2013117598 A2; “Gurreri”), as evidenced by its sibling US 2016/0018604 A1, in view of Tajima, Shigeru (2011/0237098; “Tajima”).
Regarding claim 1, Gurreri discloses in figures 18-21, 24, and 34, and related text, a structure and method for mating two optical fiber connectors comprising: male optical connectors 64/69 with shutters 34 and optical fibers 100, female adapter 66 having shutters 68, the connectors and adapter configured such that optical fibers are arched/buckled when the two connectors are coupled through intervening 66.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gurreri to comprise a fiber optic connection system comprising: a first connection component terminating a first fiber optic cable, the first connection component including a housing defining a longitudinal axis, at least one fiber of the first fiber optic cable fixed axially with respect to the housing; the first connection component including a first shutter that is slidably movable in a direction generally perpendicular to the longitudinal axis, the first shutter biased to a closed position wherein the at least one fiber of the first fiber optic cable is prevented from exposure by the first shutter because the resultant configuration would provide“ a fiber insertion axis that extends through the alignment housing between the first and second ends. The alignment housing includes a fiber alignment region at an intermediate location between the first and second ends.” Gurreri, Abstract. 
Gurreri, Figure 18

    PNG
    media_image1.png
    240
    757
    media_image1.png
    Greyscale


[0066] FIGS. 17 and 18 show simplex fiber optic adapters 64, 66 having the same basic configuration as the duplex fiber optic adapter 60. The simplex fiber optic adapters 64, 66 are the same except the simplex adapter 66 is provided with shutters 68. The shutters 68 flex open when fiber optic connectors are inserted into corresponding ports of the adapter 66. When no connectors are inserted in the adapter 66, the shutter 68 inhibits dust or other contaminants from entering the fiber alignment device 20 within the interior of the adapter 66.


Gurreri, Figure 19

    PNG
    media_image2.png
    214
    842
    media_image2.png
    Greyscale


[0067] FIG. 19 shows the simplex fiber optic adapter 64 being used to optically and mechanically couple two fiber optic connectors 69. In one example, the fiber optic connectors 69 can have an LP-connector type footprint/profile/shape. The fiber optic connectors 69 include latches 70 (e.g., resilient cantilever style latches) that engage catches 71 of the fiber optic adapter 64. When the fiber optic connectors 69 are inserted within coaxially aligned ports of the fiber optic adapter 64, shutters 74 (see FIG. 20) of the fiber optic connectors 69 are retracted (see FIG. 21) thereby exposing ferrule-less free ends 100′of the optical fibers 100 of the fiber optic connectors 69. Continued insertion of the fiber optic connectors 69 into the ports of the fiber optic adapter 64 causes the end portions 100′ of the optical fibers 100 to enter the optical fiber alignment device 20 through the first and second funnels 36, 38. The optical fibers 100 slide along the insertion axis 22 and are brought into registration with the fiber alignment groove 30. As the optical fibers 100 move along the fiber alignment groove 30, the optical fibers 100 force their corresponding balls 40, 41 away from the alignment groove 32 against the bias of the springs 44, 45. The optical fibers 100 slide along the alignment groove 32 until end faces of the optical fibers 100 are optically coupled to one another. In this configuration, the springs 44, 45 and the balls 40, 41 function to clamp or otherwise retain the optical fibers 100 in the optically coupled orientation.


Gurreri, Figures 20 and 21

    PNG
    media_image3.png
    487
    830
    media_image3.png
    Greyscale


[0073] Referring again to FIGS. 20 and 21, the fiber optic connector 69 is part of a fiber optic assembly that includes a fiber optic cable 112 terminated to the fiber optic connector 69. The fiber optic cable 112 includes the optical fiber 100… The fiber optic connector 69 includes a main connector body 122 having a front mating end 124 and a rear cable terminating end 126. …The optical fiber 100 extends from the fiber optic cable 112 forwardly through the main connector body 122 and has a ferrule-less end portion 100′ that is accessible at the front mating end 124 of the connector body 122. Adjacent the rear cable terminating end 126 of the connector body 122, the optical fiber 100 is fixed/anchored against axial movement relative to the connector body 122. …. Thus, when an optical connection is being made, optical fiber cannot be pushed from inside the connector body 122 back into the fiber optic cable 112.
[0074] A fiber buckling region 190 (i.e., a fiber take-up region) is defined within the connector body 122 between the fiber anchoring location at the rear of the connector body 122 and the front mating end 124 of the connector body 122. When two connectors 69 are coupled together within one of the adapters 64 (as shown at FIG. 19), the end faces of the ferrule-less end portions 100′ of the optical fibers 100 abut one another thereby causing the optical fibers 100 to be forced rearwardly into the connector bodies 122. As the optical fibers 100 are forced rearwardly into the connector bodies 122, the optical fibers 100 buckle/bend within the fiber buckling regions 190 (see FIGS. 19, 21 and 32) since the fiber anchoring location prevents the optical fiber 100 from being pushed back into the optical cable 112. The fiber buckling regions 190 are designed so that minimum bend radius requirements of the optical fibers 100 are not violated… Fiber alignment structures 189 can be provided at the front mating ends 124 of the connectors 69 for providing rough alignment of the ferrule-less end portions 100′ along insertion axes of the connectors 69. In this way, the ferrule-less end portions 100′ are positioned to slide into the first and second funnels 36, 38 of the alignment device 20 when the connectors 69 are inserted into a fiber optic adapter such as one of the adapters 60, 64 or 66. When the connector is loaded in the fiber optic adapter, the fiber buckling region 190 can be configured so that the optical fiber buckles generally along a plane (e.g., a vertical plane) that bisects the alignment slot 32. In this way, the compressive load on the optical fiber does not impart a lateral load on the fiber that could laterally displace the optical fiber from the alignment groove 32.


Gurreri, Figure 24

    PNG
    media_image4.png
    464
    693
    media_image4.png
    Greyscale


[0076] The shutter 74 of the fiber optic connector 69 is movable between a closed position (see FIGS. 22 and 23) and an open position (see FIGS. 24 and 25). When the shutter 74 is in the closed position, the ferrule-less end portion 100′ of the optical fibers 100 is protected from contamination. When the shutter 74 is in the open position, the ferrule-less end portion 100′ is exposed and capable of being accessed for making an optical connection. The shutter 74 includes a front cover portion 75, a top portion 77 and a lever portion 79 that projects upwardly from the top portion 77. The shutter 74 pivots between the open and closed positions about a pivot axis 73.


Gurreri, Figure 34

    PNG
    media_image5.png
    364
    792
    media_image5.png
    Greyscale


[0085] When the right connector 69 is withdrawn from the right adapter port 231 of the fiber optic adapter 60, the top portion 77 of the shutter 74 contacts the shutter actuation post 234 causing the shutter 74 to pivot from the open position to the closed position (see
[0086] FIGS. 33 and 34). Thereafter, the ramp surfaces 216 of latching arms 206 slide back past the ramp surfaces 232 of the release rails 230. When this occurs, the inherent resiliency/elasticity of the latching arms 206 causes the latching arms to move from the release position back to the latching position. Thus, the latching arms 206 are spring biased toward the latching position. As the latching arms 206 move to the latching position, the end hooks 216 fit within the receptacles 222 of the closed shutter 74 thereby latching the shutter 74 in the closed position. Thus, the shutter 74 is latched in the closed position prior to full withdrawal of the right connector 69 from the right port 231 of the fiber optic adapter 60.



Further regarding claim 1, Gurreri does not explicitly disclose that the first connection component including a second shutter that is slidably movable in a direction generally parallel to the longitudinal axis, the second shutter biased to a closed position so as to prevent the at least one fiber of the first fiber optic cable from protruding from the first connection component.
However, Tajima discloses in figures 5, 6 and 7, and related text, a connection structure and configuration in which male connector 171 couples to female adapter 182 such that shutter/shroud 104 slides towards housing 191 while connections 192 extend through the shroud to couple within the female adapter.
Tajima, Figures 5C, 6 and 7


    PNG
    media_image6.png
    410
    398
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    300
    408
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    251
    265
    media_image8.png
    Greyscale



[0084] The lock mechanisms 195a and 195b are provided inside the electrode protection cover 194 as shown in FIG. 5A and FIG. 5B. When the plug 171 is not engaged with the outlet 170, even when the electrode protection cover 194 is pressed from the electrode side, the electrode protection cover 194 does not slide to the inside of the housing 191 due to the lock mechanisms 195a and 195b. Then, when the plug 171 is inserted into the outlet 170, the lock mechanisms 195a and 195b are depressed to the inside of the electrode protection cover 194 by the lock release mechanisms 183a and 183b provided in the outlet 170. Because the lock mechanisms 195a and 195b are depressed to the inside of the electrode protection cover 194, the electrode protection cover 194 can move to the inside of the housing 191. The recessed portions 196a and 196b are spaces that are provided so that the lock mechanisms 195a and 195b are depressed by the lock release mechanisms 183a and 183b. The recessed portions 196a and 196b are provided so as to correspond to the positions of the lock release mechanisms 183a and 183b when the plug 171 is inserted into the outlet 170. The recessed portions 196a and 196b are provided in the housing 191 and the electrode protection cover 194, respectively. The electrode holes 198 are holes to expose the electrodes 192. When the electrode protection cover 194 slides to the inside of the housing 191, it is possible to expose the electrodes 192 from the electrode holes 198.
[0095] By structuring the outlet 170 and the plug 171 in this manner, the electrodes of the plug 171 are not exposed until immediately before insertion into the outlet 170. Therefore, by structuring the outlet 170 and the plug 171 in this manner, it is possible to insert the plug 171 into the outlet 170 safely and to remove 170 from the outlet.
Tajima, pars. [0084]-[0095].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gurreri by adding Tajima’s shutter/shroud such that the first connection component including a second shutter that is slidably movable in a direction generally parallel to the longitudinal axis, the second shutter biased to a closed position so as to prevent the at least one fiber of the first fiber optic cable from protruding from the first connection component because the resultant configuration would enable protecting Guerri’s optical fibers when the male connectors are not inserted into the female adapter. Tajima, clm. 8. (“A plug comprising: at least two electrodes; a housing that supports the electrodes; an electrode cover which covers the electrodes when not inserted in a plug receptacle, and which is accommodated in the housing by the plug receptacle and exposes the electrodes when inserted in the plug receptacle; and a lock mechanism which inhibits the electrode cover from being accommodated in the housing when not inserted in the plug receptacle, and which allows the electrode cover to be accommodated in the housing when inserted into the plug receptacle.”).
Regarding independent claim 31, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gurreri in view of Tajima, as applied in the rejection of claim 1, to comprise a fiber optic connection component comprising: a housing for physically mating with a housing of another fiber optic connection component terminating at least one fiber of a first fiber optic cable; a first deflection structure for moving a first shutter of the another fiber optic connection component in a direction generally perpendicular to a longitudinal axis of the housing of the another fiber optic connection component; a second deflection structure for moving a second shutter of the another fiber optic connection component in a direction generally along the longitudinal axis of the housing of the another fiber optic connection component; and a fiber alignment structure defining at least one v-groove for receiving the at least one fiber of the first fiber optic cable because the resultant configuration would provide“ a fiber insertion axis that extends through the alignment housing between the first and second ends. The alignment housing includes a fiber alignment region at an intermediate location between the first and second ends,” Gurreri, Abstract, while protecting Guerri’s optical fibers when the male connectors are not inserted into the female adapter. Tajima, clm. 8.
Regarding dependent claims 2-6, 8, 11-12, 22, 24, and 32-35, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gurreri in view of Tajima, as applied in the rejection of claims 1 and 31, to comprise:
2. A fiber optic connection system according to claim 1, wherein the first connection component is defined by a male connector such that the at least one fiber of the fiber optic cable protrudes from the male connector when the first and second shutters are brought to an open position. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
3. A fiber optic connection system according to claim 1, wherein the housing of the first connection component is defined by a connector inner housing, and the second shutter is defined by a shroud that is slidably movable with respect to the connector inner housing. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
4. A fiber optic connection system according to claim 1, further comprising a second connection component that is configured to physically mate with the first connection component for the purpose of optically aligning the at least one fiber of the first fiber optic cable with at least one fiber of a second fiber optic cable, the second connection component configured to move both the first shutter and the second shutter to an open position when coupled to the first connection component for exposing the at least one fiber of the first fiber optic cable for optical alignment. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
5. A fiber optic connection system according to claim 4, wherein the second connection component defines a third shutter that is pivotally opened when the first connection component is physically mated with the second connection component. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
6. A fiber optic connection system according to claim 5, wherein the third shutter is biased closed by a spring. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
8. A fiber optic connection system according to claim 4, wherein the second connection component includes a fiber alignment structure defining at least one v-groove. Gurreri figs. 18-21, 24, and 34, and related text, including pars. [0003]-[0004].; Tajima, figs. 5C, 6 and 7, and related text.
11. A fiber optic connection system according to claim 4, wherein the second connection component is defined by a female connector terminating the second fiber optic cable such that the at least one fiber of the second fiber optic cable is fixed axially with respect to the female connector. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
12. A fiber optic connection system according to claim 4, wherein the second connection component is defined by an adapter that is configured to optically intermate two first connection components, wherein the adapter is configured to move both the first and second shutters of each of the two first connection components to the open position when the first connection components are physically coupled to the adapter. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
22. A fiber optic connection system according to claim 1, wherein the housing of the first connection component defines a fiber buckling region for accommodating macro-bending of the at least one fiber when the first connection component is mated to a second connection component so as to optically align the at least one fiber of the first fiber optic cable with at least one fiber of a second fiber optic cable. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
24. A fiber optic connection system according to claim 1, wherein both the first shutter and the second shutter are biased closed by spring force. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
32. A fiber optic connection component according to claim 31, further comprising a third deflection structure for releasing a latch of the another fiber optic connection component for allowing movement of the second shutter of the another fiber connection component. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
33. A fiber optic connection component according to claim 31, wherein the fiber optic connection component terminates at least one fiber of a second fiber optic cable that is configured for optically mating with the at least one fiber of the first fiber optic cable. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
34. A fiber optic connection component according to claim 31, wherein the fiber optic connection component defines an adapter for physically mating with and optically aligning two of the another fiber optic connection components. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
35. A fiber optic connection component according to claim 34, wherein the adapter defines the first and second deflection structures at each end of the adapter. Gurreri figs. 18-21, 24, and 34, and related text; Tajima, figs. 5C, 6 and 7, and related text.
because the resultant configurations would provide“ a fiber insertion axis that extends through the alignment housing between the first and second ends. The alignment housing includes a fiber alignment region at an intermediate location between the first and second ends,” Gurreri, Abstract, while protecting Guerri’s optical fibers when the male connectors are not inserted into the female adapter. Tajima, clm. 8.
Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gurreri et al. (WO 2013117598 A2; “Gurreri”), as evidenced by its sibling US 2016/0018604 A1, in view of Tajima, Shigeru (2011/0237098; “Tajima”), as applied in the rejection of claims 1-6, 8, 11-12, 22, 24, and 31-35, and further in view of Tan et al. (2012/0039562; “Tan”).
Regarding claim 7, Tan discloses in Abstract and paragraphs [0015] and [0020] using magnetic for aligning/coupling connectors.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gurreri in view of Tajima such that the third shutter is biased closed by magnetic force because the resulting configuration would facilitate “easy disconnection of the connectors.” Tan, par. [0015].
Claims 9-10, 13-14, 19 and 23
Claims 9-10, 13-14, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gurreri et al. (WO 2013117598 A2; “Gurreri”), as evidenced by its sibling US 2016/0018604 A1, in view of Tajima, Shigeru (2011/0237098; “Tajima”), as applied in the rejection of claims 1-6, 8, 11-12, 22, 24, and 31-35, and further in view of Benoit et al. (4,214,811; “Benoit”).
Regarding claims 9-10, 13-14, 19 and 23, Gurreri in view of Tajima does not explicitly disclose:
9. A fiber optic connection system according to claim 8, wherein the fiber alignment structure defines a plurality of v-grooves.
10. A fiber optic connection system according to claim 8, wherein the fiber alignment structure defines at least one cylindrical rod extending generally transverse to the v-groove for biasing the at least one fiber of the first fiber optic cable toward the v-groove.
13. A fiber optic connection system according to claim 1, wherein the first connection component terminates a plurality of fibers of the first fiber optic cable.
14. A fiber optic connection system according to claim 13, wherein the plurality of fibers includes at least eight fibers provided in a row.
19. A fiber optic connection system according to claim 13, wherein the plurality of fibers includes at least two vertical layers of fibers.
23. A fiber optic connection system according to claim 13, wherein the housing of the first connection component defines a fiber buckling region for accommodating macro-bending of the plurality of fibers when the first connection component is mated to a second connection component so as to optically align the plurality of fibers of the first fiber optic cable with a plurality of fibers of a second fiber optic cable.
However, Benoit discloses in figures 2 and 5 using bars to help fix a plurality of fibers in a plurality of V-shaped grooves. Benoit, fig. 2 and col. 3, ll. 10-17 (“This part 22 is composed of a longitudinally grooved block and of two transverse bars 23 and 24 having the role of ensuring that the stripped optical fibres are set in place in the grooves of the support piece during assembly of the connector. The longitudinal grooves are V-shaped and arranged to correspond to the V-shaped grooves of the support piece.”) and fig. 5, col. 3, ll. 33-39 (“FIG. 5 shows a mechanical device consisting principally of two springs 51 and 52, retained by two imbus screws 53 and 54 housed in two bores of the locking piece 3 serving to lock the stripped fibre segments. The springs 51 and 52 exert a slight pressure force on the bar 55 so as to pre-position the fibres 56 at the bottom of the V grooves 57 of the support piece 1.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gurreri in view of Tajima to disclose:
9. A fiber optic connection system according to claim 8, wherein the fiber alignment structure defines a plurality of v-grooves.
10. A fiber optic connection system according to claim 8, wherein the fiber alignment structure defines at least one cylindrical rod extending generally transverse to the v-groove for biasing the at least one fiber of the first fiber optic cable toward the v-groove.
13. A fiber optic connection system according to claim 1, wherein the first connection component terminates a plurality of fibers of the first fiber optic cable.
14. A fiber optic connection system according to claim 13, wherein the plurality of fibers includes at least eight fibers provided in a row.
19. A fiber optic connection system according to claim 13, wherein the plurality of fibers includes at least two vertical layers of fibers.
23. A fiber optic connection system according to claim 13, wherein the housing of the first connection component defines a fiber buckling region for accommodating macro-bending of the plurality of fibers when the first connection component is mated to a second connection component so as to optically align the plurality of fibers of the first fiber optic cable with a plurality of fibers of a second fiber optic cable.
because the resulting configurations would help “avoid breaking of the optical fibre during use or connection of the two series of optical fibres.” Benoit, Abstract. Here, the examiner notes that one of ordinary skill in the art would recognize that using row and using row/column arrangements of optical fibres are well known, well characterized, and highly predictable design techniques, for example, when using standard multifiber connector configurations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874